804 F.2d 296
58 A.F.T.R.2d 86-6176, Unempl.Ins.Rep. CCH  17,152
STA OF BALTIMORE-ILA CONTAINER ROYALTY FUND, Appellant,v.UNITED STATES of America, Appellee.
No. 86-3017.
United States Court of Appeals,Fourth Circuit.
Argued Oct. 9, 1986.Decided Nov. 11, 1986.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Judge.
Paul B. Lang (A. Adgate Duer, Neil S. Kurlander, Niles, Barton & Wilmer, Baltimore, Md., on brief), for appellant.
Gary D. Gray, Tax Div., Dept. of Justice (Roger M. Olsen, Asst. Atty. Gen., Michael L. Paup, Tax Div., Dept. of Justice, Wynette J. Hewett, Tax Div., Dept. of Justice, Washington, D.C., Catherine C. Blake, U.S. Atty., Baltimore, Md., on brief), for appellee.
Before HALL, CHAPMAN, and WILKINS, Circuit Judges.
K.K. HALL, Circuit Judge:


1
The Steamship Trade Association of Baltimore--International Longshoremen's Association Container Royalty Fund (the "Fund") appeals from an order of the district court, denying the Fund's claim for a refund of federal taxes which it paid between 1977 and 1979, pursuant to the Federal Insurance Contributions Act ("FICA"), 26 U.S.C. Secs. 3101 et seq.


2
On appeal, the Fund contends that the payments to employees which are at issue in this case do not constitute wages subject to taxation under FICA.  Upon consideration of the record, briefs, and oral argument, we find ourselves persuaded by the thorough and sound analysis of the district court.  Accordingly, we find no merit in the Fund's appeal and affirm for the reasons expressed by the district court.   STA of Baltimore--ILA Container Royalty Fund v. United States, 621 F.Supp. 1567 (D.Md.1985).


3
AFFIRMED.